-L~£7~7-0I5~
                                 [0, \%'& RECEIVED IN              ijf
                                       COURT OF CRIMINAL APPEALS

                                             MAR 06 2015




                      Jji/jLab
          ?/k,^      o>, THomS,2D03suiZji
oniwuC
                   IS

          **"   "~?/.)l5~-^
OAKOMth
                                                      —^
                                          -   3   \




                                 CJAAJL




•for   ^v^rgp^rCause Nu/v\beto



   jp Gemote U^jj^a^\lBl(J^"b/-Z| c*H
  /Willo^^